 



EXHIBIT 10.7(iv)
DIEBOLD, INCORPORATED
2005 DEFERRED COMPENSATION PLAN
FOR DIRECTORS OF DIEBOLD, INCORPORATED
(Effective as of January 1, 2005)
     Diebold, Incorporated hereby establishes, effective as of January 1, 2005,
the 2005 Deferred Compensation Plan for Directors of Diebold, Incorporated to
provide Directors with the opportunity to defer payment of their directors’ fees
in compliance with Section 409A of the Internal Revenue Code of 1986. Directors’
fees (and earnings thereon) that are “deferred” (for purposes of Section 409A of
the Internal Revenue Code of 1986) after December 31, 2004 are eligible for
deferral in accordance with the provisions of this plan. Directors’ fees (and
earnings thereon) that are “deferred” (for purposes of Section 409A of the
Internal Revenue Code) on or before December 31, 2004 are eligible for deferral
in accordance with the provisions of the Amended and Restated 1985 Deferred
Compensation Plan for Directors of Diebold, Incorporated.
ARTICLE I
DEFINITIONS
     For the purposes hereof, the following words and phrases shall have the
meanings indicated.
1. “Account” shall mean the bookkeeping account on which the amount of the Fees
which are deferred by a Participant shall be recorded and on which gains, losses
and earnings shall be credited in accordance with the Plan.
2. “Beneficiary” of “Beneficiaries” shall mean the person or persons designated
by a Participant in accordance with the Plan to receive payment of the remaining
balance of the Account in the event of the death of the Participant prior to
receipt of the entire amount credited to the Participant’s Account.
3. “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
4. “Committee” shall mean the Compensation and Pension Committee of the Board or
such other Committee as may be authorized by the Board to administer the Plan.
5. “Company” shall mean Diebold, Incorporated and its successors, including,
without limitation, the surviving corporation resulting from any merger or
consolidation of Diebold, Incorporated with any other corporation or
corporations.
6. “Director” shall mean any member of the Board of Directors of the
Corporation.
7. “Election Agreement” shall mean an agreement in substantially the form
attached hereto as Exhibit A, as modified from time to time by the Company
8. “Fee” shall mean all fees and compensation earned as a Director including
retainer and committee fees.
9. “Participant” shall mean any Director who has at any time elected to defer
the receipt of Fees in accordance with the Plan.
10. “Plan” shall mean the deferred compensation plan as set forth herein,
together with all amendments hereto, which Plan shall be called the 2005
Deferred Compensation Plan for Directors of Diebold, Incorporated.
11. “Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. A withdrawal on account of an
Unforeseeable Emergency may be paid to the Participant only if the amounts
distributed with respect to an emergency do not exceed the amounts necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).
12. “Year” shall mean the calendar year.
ARTICLE II
ELECTION TO DEFER
1. Eligibility. Any Director may elect to defer receipt of all or a specified
part of his or her Fees for any Year in accordance with Section 2 of this
Article. A Director’s entitlement to defer shall cease with respect to the Year
following the Year in which he or she ceases to be a Director.

 



--------------------------------------------------------------------------------



 



2. Election to Defer. (i) A Director who desires to defer the payment of all or
a portion of his or her Fees for any Year must complete and deliver an Election
Agreement to the Secretary of the Company before the first day of the first Year
of service for which such Fees are payable. A Director who timely delivers an
Election Agreement to the Secretary of the Company shall be a Participant.
           (ii) Notwithstanding the foregoing provision of Subsection (i), any
Director hereafter elected to the Board of Directors of the Company who was not
a Director on the preceding December 31 may make an election to defer payment of
Fees with respect to services performed subsequent to the filing of the Election
Agreement by delivering the Election Agreement to the Secretary of the Company
within thirty (30) days of such election.
           (iii) Notwithstanding the foregoing provision of Subsection (i), with
respect to any “performance-based” compensation (as determined by the Company in
accordance with Section 409A of the Code) based on services performed over a
period of at least 12 months a Participant may complete and deliver an Election
Agreement to the Secretary of the Company no later than six months before the
end of such period.
           (iv) An Election Agreement, once timely delivered, shall be effective
for all Fees for the succeeding Year and, except as otherwise specified by a
Director in his or her Election Agreement, shall continue to be effective from
Year to Year until terminated or modified by written notice to the Secretary of
the Company. Except as provided for in the below provisions of Subsection (v),
in order to be effective to revoke or modify an election to defer fees otherwise
payable in any particular Year, a revocation or modification must be delivered
prior to the date that an initial election would be required to be delivered
under either Subsection (i) or Subsection (iii) above.
           (v) Subject to the approval of the Company, a Participant may make a
subsequent election requesting a change in the period of deferral (subject to
the limitations set forth in Section 3 of this Article) and/or the form of
payment (subject to the limitations set forth in this Section 5). Such
subsequent election must meet all of the following requirements and shall be in
writing on a form provided by the Company:
     (a) the subsequent election shall not take effect until at least 12 months
after the date on which such amendment is made;
     (b) in the case of a subsequent election related to a payment not made on
account of the Participant’s death or an Unforeseeable Emergency, the first
payment with respect to which the amendment is made shall in all cases be
deferred for a period of not less then 5 years from the date on which such
payment otherwise would have been made;
     (c) in the case of a subsequent election related to a payment that is to be
made at a specified time or pursuant to a fixed schedule, such an amendment of
the election must be made at least 12 months prior to the date of the first
scheduled payment.
3. Amount Deferred; Period of Deferral. A Participant shall designate on the
Election Agreement the percentage of his or her Fees that are to be deferred.
That percentage of Fees shall be deferred until the earliest to occur of (i) the
date the Participant ceases to be a Director, whether by death, retirement or
otherwise, or (ii) the date specified by the Participant, at which time payment
of the amount deferred shall be made in accordance with Section 5 or 6 of this
Article.
4. Account; Earnings. The percentage of Fees which a Participant elects to defer
shall be treated as if it were set aside in an Account on the date the Fees
would otherwise have been paid to the Participant. A Participant’s Account shall
be credited with gains, losses and earnings based on hypothetical investment
directions made by the Participant, in accordance with investment deferral
crediting options and procedures adopted by the Committee from time to time. A
Participant may change such hypothetical investment directions pursuant to such
procedures adopted by the Committee from time to time. The Company specifically
retains the right in its sole discretion to change the investment deferral
crediting options and procedures from time to time. By electing to defer any
amount pursuant to the Plan, each Participant shall thereby acknowledge and
agree that the Company is not and shall not be required to make any investment
in connection with the Plan, nor is it required to follow the Participant’s
hypothetical investment directions in any actual investment it may make or
acquire in connection with the Plan or in determining the amount of any actual
or contingent liability or obligation of the Company thereunder or relating
thereto. Any amounts credited to a Participant’s Account with respect to which a
Participant does not provide investment direction shall be credited with
earnings in an amount determined by the Committee in its sole discretion or, if
an amount is not so determined, such amounts shall bear interest at Moody’s
Seasoned Bond Rate plus 3% until further ordered by the Committee or the Board
of Directors. A Participant’s Account shall be adjusted as of each business day,
except that interest, if any, for a calendar quarter shall be credited on the
first day of the following quarter.
5. Payment of Account. The amount of a Participant’s Account shall be paid to
the Participant in a lump sum or in a number of approximately equal quarterly
installments (not to exceed 40), as designated by the Participant on the
Election Agreement. The amount of the Account remaining unpaid shall continue to
be credited with gains, losses and earnings, as provided in Section 4 of this
Article. The lump sum payment or the first quarterly installment, as the case
may be, shall be made on the first day of the calendar quarter following the end
of the period of deferral as specified in Section 3 of this Article.
6. Death of Participant. In the event of the death of a Participant, the amount
of the Participant’s Account shall be paid to the Beneficiary or Beneficiaries
designated in a writing substantially in the form attached hereto as Exhibit B,
in accordance with the Participant’s Election Agreement and Section 5 of this
Article. A Participant’s Beneficiary designation may be changed at any time
prior to

 



--------------------------------------------------------------------------------



 



his death by execution and delivery of a new Beneficiary designation form. The
form on file with the Corporation at the time of the Participant’s death which
bears the latest date shall govern. In the absence of a Beneficiary designation
or the failure of any Beneficiary to survive the Participant, the amount of the
Participant’s Account shall be paid to the Participant’s estate in a lump sum
ninety (90) days after the appointment of an executor or administrator. In the
event of the death of the Beneficiary or Beneficiaries after the death of a
Participant, the remaining amount of the Account shall be paid in a lump sum to
the estate of the last Beneficiary to receive payments ninety (90) days after
the appointment of an executor or administrator.
7. Small Payments. Notwithstanding the foregoing, if the quarterly installment
payments elected by Participant would result in a quarterly payment of less than
$500, the entire amount of the Account shall be paid in a lump sum in accordance
with Section 5 of this Article.
8. Acceleration. Notwithstanding the foregoing, (i) the entire amount of a
Participant’s Account will be paid in a lump sum to the Participant or his
Beneficiary in the event of the acquisition of substantially all of the assets
of the Company or more than fifty percent (50%) of its stock by any person,
firm, corporation or group of related corporations, in a transaction or
transactions not approved by the Board of Directors of the Company, provided
such transaction constitutes a “change in the ownership or effective control of
the corporation, or in the ownership of a substantial portion of the assets of
the corporation” (for purposes of Section 409A of the Code), or (ii) if a
Participant incurs an Unforeseeable Emergency, to the extent permitted by
Section 409A of the Code, an amount from each Participant’s Account or Accounts
shall be immediately paid to the Participant.
ARTICLE III
ADMINISTRATION
     The Company, through its Board of Directors, shall be responsible for the
general administration of the Plan and for carrying out the provisions hereof.
The Board of Directors may delegate any or all of its authority under the Plan
to the Committee. The Company shall have all such powers as may be necessary to
carry out the provisions of the Plan, including the power to determine all
questions relating to eligibility for and the amount in the Account and all
questions pertaining to claims for benefits and procedures for claim review; to
resolve all other questions arising under the Plan, including any questions of
construction; and to take such further action as the Company shall deem
advisable in the administration of the Plan. The actions taken and the decisions
made by the Company hereunder shall be final and binding upon all interested
parties. In accordance with the provisions of Section 503 of the Employee Income
Retirement Security Act of 1974, the Company shall provide a procedure for
handling claims of Participants or their Beneficiaries under this Plan. Such
procedure shall be in accordance with regulations issued by the Secretary of
Labor and shall provide adequate written notice within a reasonable period of
time with respect to the denial of any such claim as well as a reasonable
opportunity for a full and fair review by the Company of any such denial.
ARTICLE IV
AMENDMENT AND TERMINATION
     The Company reserves the right to amend or terminate the Plan with respect
to any future Year at any time by action of its Board of Directors; provided,
however, that no such action shall adversely affect any Participant or
Beneficiary who has a Account or shall result in acceleration of payment of the
amount of an Account, except as otherwise permitted under the Plan.
ARTICLE V
MISCELLANEOUS
1. Nonalienation of Deferred Compensation. No Participant or Beneficiary shall
encumber or dispose of the right to receive any payments hereunder.
2. Interest of Director. The obligation of the Company under the Plan to make
payment of amounts reflected on an Account merely constitutes the unsecured
promise of only the Company to make payments from its general assets as provided
herein, and no Participant or Beneficiary shall have any interest in, or a lien
or prior claim upon, any property of the Company. Further, no Participant or
Beneficiary shall have any claim whatsoever against any Subsidiary for amounts
reflected on an Account. The Company may establish a so-called “rabbi trust” to
hold funds, stock or other securities to be used in payment of its obligations
under the Plan, and may fund such trust; provided, however, that any funds
contained therein shall remain subject to the claims of the Company’s general
creditors.
3. Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any person, firm or corporation any legal or equitable right
as against the Company or any subsidiary, or the officers, employees, or
directors of the Company or any subsidiary, except any such rights as are
specifically provided for in the Plan or are hereafter created in accordance
with the terms and provisions of the Plan.
4. Severability. The invalidity and unenforceability of any particular provision
of the Plan shall not affect any other provision hereof, and the Plan shall be
construed in all respects as if such invalid or unenforceable provision were
omitted herefrom.
5. Governing Law. The provisions of the Plan shall be governed and construed in
accordance with the laws of the State of Ohio.

 



--------------------------------------------------------------------------------



 



6. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Plan and any grants made hereunder comply with the provisions
of Section 409A of the Code. The Plan and any grants made hereunder shall be
administered in a manner consistent with this intent, and any provision that
would cause the Plan or any grant made hereunder to fail to satisfy Section 409A
of the Code shall have no force and effect until amended to comply with
Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of Participants).

 